THIS WARRANT DOCUMENT REPLACES A WARRANT DOCUMENT BETWEEN ROBERT J. SMITH AND S2
NEW YORK DESIGN CORP. THIS WARRANT WAS ASSUMED AND REISSUED BY S2 DESIGNS, INC.
PURSUANT TO TERMS OF THE SECURITIES EXCHANGE AGREEMENT BETWEEN INCA DESIGNS,
INC. AND INCA NEW YORK DESIGN CORP. DATED MAY 21, 2007, MAKING THE ORIGINAL
INSTRUMENT NULL AND VOID. ALL TERMS CONTAINED HEREIN ARE THE SAME AS THE TERMS
IN THE ORIGINAL INSTRUMENT WITH THE EXCEPTION THAT THE NAME OF THE COMPANY WAS
CHANGED TO INCA DESIGNS, INC. AND ALL TERMS OUTLINED THEREIN NOW RELATE TO THE
COMMON STOCK OF INCA DESIGNS, INC.


NEITHER THESE WARRANTS NOR THE COMMON STOCK ISSUABLE UPON EXERCISE OF THESE
WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
PLEDGED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
SUCH SECURITIES UNDER THE ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.
 
No. 3


Original Issuance: May 16, 2007   
Warrants: 150,000

 
INCA DESIGNS, INC.
 
WARRANTS
 
INCA DESIGNS, INC., a Nevada corporation (“INCA”), certifies that, for value
received, Robert J. Smith, or registered assigns (the “Holder”), is the owner of
One Hundred Fifty Thousand (150,000) Warrants of INCA (the “Warrants”). Each
Warrant entitles the Holder to purchase from INCA at any time prior to the
Expiration Date (as defined below) one share of the common stock of INCA (the
“Common Stock”) for $.50 per share (the “Exercise Price”), on the terms and
conditions hereinafter provided. The Exercise Price and the number of shares of
Common Stock purchasable upon exercise of each Warrant are subject to adjustment
as provided in this Certificate. The Warrants have been issued as part of an
authorized class of 1,000,000 warrants of like tenor.
 
1. Expiration Date; Exercise
 
1.1 Expiration Date. The Warrants shall expire on October 31, 2009 (the
“Expiration Date”).
 
1.2 Manner of Exercise. The Warrants are exercisable by delivery to INCA of the
following (the “Exercise Documents”): (a) this Certificate (b) a written notice
of election to exercise the Warrants; and (c) payment of the Exercise Price in
cash or by check. Within three business days following receipt of the foregoing,
INCA shall execute and deliver to the Holder: (a) a certificate or certificates
representing the aggregate number of shares of Common Stock purchased by the
Holder, and (b) if less than all of the Warrants evidenced by this Certificate
are exercised, a new certificate evidencing the Warrants not so exercised.
 
1.3  Cashless Exercise. In addition to the manner of exercise described in
Section 1.2, the Holder shall also have the right to convert, in whole or in
part, this Warrant (the “Conversion Right”) at any time prior to the expiration
of the Exercise Period, into shares of Common Stock in accordance with this
Section 1.3. Upon exercise of the Conversion Right, INCA shall deliver to the
Holder (without payment by the Holder of the Warrant Price) that number of
shares of Common Stock equal to the quotient obtained by dividing (x) the value
of the portion of this Warrant being converted at the time the Conversion Right
is exercised (determined by subtracting the Warrant Price for the portion of
this Warrant being converted (in effect immediately prior to the exercise of the
Conversion Right) from the amount obtained by multiplying the number of shares
of Common Stock issuable upon the whole or partial exercise of this Warrant, as
the case may be, by the Market Price immediately prior to the exercise of the
Conversion Right) by (y) the Market Price of one share of Common Stock
immediately prior to the exercise of the Conversion Right.
 

--------------------------------------------------------------------------------


 
The Conversion Right may be exercised by the Holder, at any time or from time to
time, prior to the Expiration Date, on any business day by delivering a written
notice (the “Conversion Notice”) to INCA at its offices, exercising the
Conversion Right and specifying (i) the total number of shares of Common Stock
the Holder will purchase pursuant to the conversion and (ii) a place and date
not less than two (2) nor more than twenty (20) Business Days from the date of
the Subscription Notice for the closing of such purchase.
 
At any closing under this Section 1.3, (i) the Holder will surrender this
Warrant and (ii) INCA will deliver to the Holder a certificate or certificates
for the number of shares of Common Stock issuable upon such conversion. If this
Warrant shall have been converted only in part, INCA shall, at the time of
delivery of said stock certificate or certificates, deliver to the Holder a new
Warrant evidencing the rights of the Holder to purchase the remaining shares of
Common Stock called for by this Warrant, which new Warrant shall in all other
respects be identical to this Warrant, or, at the request of the Holder,
appropriate notation may be made on this Warrant and the same returned to the
Holder. INCA shall pay all expenses, taxes and other charges payable in
connection with the preparation, issue and delivery of such stock certificates
and new Warrants, except that, in case such stock certificates and/or new
Warrants shall be registered in a name or names other than the name of the
Holder, funds sufficient to pay all stock transfer taxes that are payable upon
the issuance of such stock certificates or new Warrants shall be paid by the
Holder at the time of delivering the notice of exercise mentioned above.
 
1.4 Warrant Exercise Limitation. Notwithstanding any other provision of this
Certificate, or the total number of shares of Common Stock otherwise available
for purchase by Holder hereunder, if as of the date of exercise INCA has a class
of securities registered under Section 12 of the Securities Exchange Act of
1934, as amended, Holder may not exercise any Warrants under this Section 1 if
immediately following such exercise Holder would beneficially own 4.99% or more
of the outstanding Common Stock of INCA. For this purpose, a representation of
the Holder that following such exercise it would not beneficially own 4.99% or
more of the outstanding Common Stock of INCA shall be conclusive and binding
upon INCA.
 
2. Adjustments of Exercise Price and Number and Kind of Conversion Shares
 
2.1 In the event that INCA shall at any time hereafter (a) pay a dividend in
Common Stock or securities convertible into Common Stock; (b) subdivide or split
its outstanding Common Stock; (c) combine its outstanding Common Stock into a
smaller number of shares; then the number of shares to be issued immediately
after the occurrence of any such event shall be adjusted so that the Holder
thereafter may receive the number of shares of Common Stock it would have owned
immediately following such action if it had exercised the Warrants immediately
prior to such action and the Exercise Price shall be adjusted to reflect such
proportionate increases or decreases in the number of shares.
 
2.2 In case of any reclassification of the outstanding shares of Common Stock
(other than a change covered by Section 2.1 hereof or a change which solely
affects the par value of such shares) or in the case of any merger or
consolidation or merger in which INCA is not the continuing corporation and
which results in any reclassification or capital reorganization of the
outstanding shares), the Holder shall have the right thereafter (until the
Expiration Date) to receive upon the exercise hereof, for the same aggregate
Exercise Price payable hereunder immediately prior to such event, the kind and
amount of shares of stock or other securities or property receivable upon such
reclassification, capital reorganization, merger or consolidation, by a Holder
of the number of shares of Common Stock obtainable upon the exercise of the
Warrants immediately prior to such event; and if any reclassification also
results in a change in shares covered by Section 2.1, then such adjustment shall
be made pursuant to both this Section 2.2 and Section 2.1 (without duplication).
The provisions of this Section 2.2 shall similarly apply to successive
reclassifications, capital reorganizations and mergers or consolidations, sales
or other transfers.
 
- 2 -

--------------------------------------------------------------------------------


 
3. Reservation of Shares. INCA shall at all times reserve and keep available out
of its authorized but unissued shares of Common Stock, such number of shares of
Common Stock as shall from time to time be issuable upon exercise of the
Warrants. If at any time the number of authorized but unissued shares of Common
Stock shall not be sufficient to permit the exercise of the Warrants, INCA shall
promptly seek such corporate action as may necessary to increase its authorized
but unissued shares of Common Stock to such number of shares as shall be
sufficient for such purpose.
 
4. Certificate as to Adjustments. In each case of any adjustment in the Exercise
Price, or number or type of shares issuable upon exercise of these Warrants, the
Chief Financial Officer of INCA shall compute such adjustment in accordance with
the terms of these Warrants and prepare a certificate setting forth such
adjustment and showing in detail the facts upon which such adjustment is based,
including a statement of the adjusted Exercise Price. INCA shall promptly send
(by facsimile and by either first class mail, postage prepaid or overnight
delivery) a copy of each such certificate to the Holder.
 
5. Loss or Mutilation. Upon receipt of evidence reasonably satisfactory to INCA
of the ownership of and the loss, theft, destruction or mutilation of this
Certificate, and of indemnity reasonably satisfactory to it, and (in the case of
mutilation) upon surrender and cancellation of these Warrants, INCA will execute
and deliver in lieu thereof a new Certificate of like tenor as the lost, stolen,
destroyed or mutilated Certificate.
 
6. Representations and Warranties of INCA. INCA hereby represents and warrants
to Holder that:
 
6.1 Due Authorization. All corporate action on the part of INCA, its officers,
directors and shareholders necessary for (a) the authorization, execution and
delivery of, and the performance of all obligations of INCA under, these
Warrants, and (b) the authorization, issuance, reservation for issuance and
delivery of all of the Common Stock issuable upon exercise of these Warrants,
has been duly taken. These Warrants constitute a valid and binding obligation of
INCA enforceable in accordance with their terms, subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws affecting creditors’ rights generally and to general equitable
principles.
 
6.2 Organization. INCA is a corporation duly organized, validly existing and in
good standing under the laws of the State referenced in the first paragraph of
this Certificate and has all requisite corporate power to own, lease and operate
its property and to carry on its business as now being conducted and as
currently proposed to be conducted.
 
6.3 Valid Issuance of Stock. Any shares of Common Stock issued upon exercise of
these Warrants will be duly and validly issued, fully paid and non-assessable.
 
6.4 Governmental Consents. All consents, approvals, orders, authorizations or
registrations, qualifications, declarations or filings with any federal or state
governmental authority on the part of INCA required in connection with the
consummation of the transactions contemplated herein have been obtained.
 
7. Representations and Warranties of Holder. Holder hereby represents and
warrants to INCA that:
 
7.1 Holder is acquiring the Warrants for its own account, for investment
purposes only.
 
7.2 Holder understands that an investment in the Warrants involves a high degree
of risk, and Holder has the financial ability to bear the economic risk of this
investment in the Warrants, including a complete loss of such investment. Holder
has adequate means for providing for its current financial needs and has no need
for liquidity with respect to this investment.
 
- 3 -

--------------------------------------------------------------------------------


 
7.3 Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
Warrants and in protecting its own interest in connection with this transaction.
 
7.4 Holder understands that the Warrants have not been registered under the
Securities Act or under any state securities laws. Holder is familiar with the
provisions of the Securities Act and Rule 144 thereunder and understands that
the restrictions on transfer on the Warrants may result in Holder being required
to hold the Warrants for an indefinite period of time.
 
7.5 Holder agrees not to sell, transfer, assign, gift, create a security
interest in, or otherwise dispose of, with or without consideration
(collectively, “Transfer”) any of the Warrants except pursuant to an effective
registration statement under the Securities Act or an exemption from
registration. As a further condition to any such Transfer, except in the event
that such Transfer is made pursuant to an effective registration statement under
the Securities Act, if in the reasonable opinion of counsel to INCA any Transfer
of the Warrants by the contemplated transferee thereof would not be exempt from
the registration and prospectus delivery requirements of the Securities Act,
INCA may require the contemplated transferee to furnish INCA with an investment
letter setting forth such information and agreements as may be reasonably
requested by INCA to ensure compliance by such transferee with the Securities
Act.
 
8. Notices of Record Date.
 
          In the event:
 
8.1 INCA shall take a record of the holders of its Common Stock (or other stock
or securities at the time receivable upon the exercise of these Warrants), for
the purpose of entitling them to receive any dividend or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities or to receive any other right; or
 
8.2 of any consolidation or merger of INCA with or into another corporation, any
capital reorganization of INCA, any reclassification of the capital stock of
INCA, or any conveyance of all or substantially all of the assets of INCA to
another corporation in which holders of INCA’s stock are to receive stock,
securities or property of another corporation; or
 
8.3 of any voluntary dissolution, liquidation or winding-up of INCA; or
 
8.4 of any redemption or conversion of all outstanding Common Stock;
 
then, and in each such case, INCA will mail or cause to be mailed to the Holder
a notice specifying, as the case may be, (a) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, or (b) the date
on which such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation, winding-up, redemption or conversion is to
take place, and the time, if any is to be fixed, as of which the holders of
record of Common Stock (or such stock or securities as at the time are
receivable upon the exercise of these Warrants), shall be entitled to exchange
their shares of Common Stock (or such other stock or securities), for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. INCA
shall use all reasonable efforts to ensure such notice shall be delivered at
least 5 days prior to the date therein specified.
 
- 4 -

--------------------------------------------------------------------------------


 
9.  Registration Rights.
 
9.1  Piggyback Registration. If, at any time after the original issuance of this
Warrant and prior to the Expiration Date, INCA shall determine to register any
Common Stock under the Securities Act for sale in connection with a public
offering of Common Stock (other than pursuant to an employee benefit plan or a
merger, acquisition or similar transaction), INCA will give written notice
thereof to Holder and will include in such Registration Statement any of the
Registrable Shares which Holder may request be included (“Included Shares”) by a
writing delivered to INCA within 15 days after the notice given by INCA to
Holder; provided, however, that if the offering is to be firmly underwritten,
and the representative of the underwriters of the offering refuse in writing to
include in the offering all of the shares of Common Stock requested by INCA and
others, the shares to be included shall be allocated first to INCA and any
shareholder who initiated such Registration and then among the others based on
the respective number of shares of Common Stock held by such persons. If INCA
decides not to, and does not, file a Registration Statement with respect to such
Registration, or after filing determines to withdraw the same before the
effective date thereof, INCA will promptly so inform Holder, and INCA will not
be obligated to complete the registration of the Included Shares included
therein.
 
9.2  Certain Covenants. In connection with any Registration:
 
9.2.1 INCA shall take all lawful action such that the Registration Statement,
any amendment thereto and the prospectus forming a part thereof does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they are made, not misleading. Upon becoming aware
of the occurrence of any event or the discovery of any facts during the
Registration Period that make any statement of a material fact made in the
Registration Statement or the related prospectus untrue in any material respect
or which material fact is omitted from the Registration Statement or related
prospectus that requires the making of any changes in the Registration Statement
or related prospectus so that it will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they are made, not misleading
(taking into account any prior amendments or supplements), INCA shall promptly
notify Holder, and, as soon as reasonably practicable prepare (but in no event
more than five business days in the case of a supplement or seven business days
in the case of a post-effective amendment) and file with the SEC a supplement or
post-effective amendment to the Registration Statement or the related prospectus
or file any other required document so that, as thereafter delivered to a
purchaser of Shares from Holder, such prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. INCA shall use its reasonable best efforts to keep the
Registration Statement effective at all times during the period continuing until
the earliest of (i) the date that is nine months after the last day of the
calendar month following the month in which the Registration Statement is
declared effective, (ii) the date when the Holder may sell all Registrable
Securities under Rule 144 without volume or other restrictions or limits or
(iii) the date the Holder no longer owns any of the Registrable Securities,
 
9.2.2 At least three business days prior to the filing with the SEC of the
Registration Statement (or any amendment thereto) or the prospectus forming a
part thereof (or any supplement thereto), INCA shall provide draft copies
thereof to Holder and shall consider incorporating into such documents such
comments as Holder (and its counsel) may propose to be incorporated therein.
Notwithstanding the foregoing, no prospectus supplement, the form of which has
previously been provided to Holder, need be delivered in draft form to Holder.
 
9.2.3 INCA shall promptly notify Holder upon the occurrence of any of the
following events in respect of the Registration Statement or the prospectus
forming a part thereof: (i) the receipt of any request for additional
information from the SEC or any other federal or state governmental authority,
the response to which would require any amendments or supplements to the
Registration Statement or related prospectus; (ii) the issuance by the SEC or
any other federal or state governmental authority of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose; or (iii) the receipt of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.
 
- 5 -

--------------------------------------------------------------------------------


 
9.2.4 INCA shall furnish to Holder with respect to the Included Shares
registered under the Registration Statement (and to each underwriter, if any, of
such Shares) such number of copies of prospectuses and such other documents as
Holder may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Included Shares by Holder pursuant to the
Registration Statement.
 
9.2.5 In connection with any registration pursuant to Section 9.2, INCA shall
file or cause to be filed such documents as are required to be filed by INCA for
normal Blue Sky clearance in states specified in writing by Holder; provided,
however, that INCA shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented.
 
9.2.6 INCA shall bear and pay all expenses incurred by it and Holder (other than
underwriting discounts, brokerage fees and commissions and fees and expenses of
more than one law firm) in connection with the registration of the Shares
pursuant to the Registration Statement.
 
9.2.7 As a condition to including Registrable Shares in a Registration
Statement, Holder must provide to INCA such information regarding itself, the
Registrable Shares held by it and the intended method of distribution of such
Shares as shall be required to effect the registration of the Registrable Shares
and, if the offering is being underwritten, Holder must provide such powers of
attorney, indemnities and other documents as may be reasonably requested by the
managing underwriter.
 
9.2.8 Following the effectiveness of the Registration Statement, upon receipt
from INCA of a notice that the Registration Statement contains an untrue
statement of material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made, Holder will immediately
discontinue disposition of Included Shares pursuant to the Registration
Statement until INCA notifies Holder that it may resume sales of Included Shares
and, if necessary, provides to Holder copies of the supplemental or amended
prospectus.
 
9.3  Rule 144. With a view to making available to Holder the benefits of Rule
144, INCA agrees, during the period from October 30, 2007 until October 31,
2009, unless the shares issuable to the Holder may be sold pursuant to an
effective Registration Statement, to:
 
9.3.1 comply with the provisions of paragraph (c)(1) of Rule 144; and
 
9.3.2 file with the SEC in a timely manner all reports and other documents
required to be filed by INCA pursuant to Section 13 or 15(d) under the Exchange
Act; and, if at any time it is not required to file such reports but in the past
had been required to or did file such reports, it will, upon the request of a
Holder, make available other information as required by, and so long as
necessary to permit sales of its Shares pursuant to, Rule 144.
 
9.4  INCA Indemnification. INCA agrees to indemnify and hold harmless Holder,
and its officers, directors and agents, and each person, if any, who controls
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act from and against any and all losses, claims, damages and
liabilities caused by (i) any violation or alleged violation by INCA of the
Securities Act, Exchange Act, any state securities laws or any rule or
regulation promulgated under the Securities Act, Exchange Act or any state
securities laws, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus relating to
the Included Shares (as amended or supplemented if INCA shall have furnished any
amendments or supplements thereto) or any preliminary prospectus, or (iii)
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information furnished in writing to INCA by Holder or on Holder’s behalf
expressly for use therein.
 
- 6 -

--------------------------------------------------------------------------------


 
9.5  Holder Indemnification. Holder agrees to indemnify and hold harmless INCA,
its officers, directors and agents and each person, if any, who controls INCA
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the foregoing indemnity from INCA to
Holder, but only with respect to information furnished in writing by Holder or
on Holder’s behalf expressly for use in any registration statement or prospectus
relating to the Registrable Shares, or any amendment or supplement thereto, or
any preliminary prospectus.
 
9.6  Indemnification Procedures. In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to this Section 9, such person (an
“Indemnified Party”) shall promptly notify the person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent (and only to the extent
that) that the Indemnifying Party is materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the reasonable judgment of such Indemnified Party representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties (including in the case of Holder, all of its
officers, directors and controlling persons) and that all such fees and expenses
shall be reimbursed as they are incurred. In the case of any such separate firm
for the Indemnified Parties, the Indemnified Parties shall designate such firm
in writing to the Indemnifying Party. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent (which
consent shall not be unreasonably withheld or delayed), but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.
 
9.7  Contribution. To the extent any indemnification by an Indemnifying Party is
prohibited or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which, he, she or it would
otherwise be liable under this Section 9.6 to the fullest extent permitted by
law; provided, however, that (i) no contribution shall be made under
circumstances where a party would not have been liable for indemnification under
this Section 9.6 and (ii) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning used in the Securities Act)
shall be entitled to contribution from any party who was not guilty of such
fraudulent misrepresentation.
 
10.  Nontransferability. Holder may not sell or transfer any Warrants to any
person without registration under the Securities Act or providing an opinion of
counsel acceptable to the Company that such transfer may lawfully be made
without such registration. Any such purported transfer shall not be effective as
between such purported transferee and INCA.
 
- 7 -

--------------------------------------------------------------------------------


 
11. Severability. If any term, provision, covenant or restriction of these
Warrants is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of these Warrants shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
12. Notices. All notices, requests, consents and other communications required
hereunder shall be in writing and shall be effective when delivered or, if
delivered by registered or certified mail, postage prepaid, return receipt
requested, shall be effective on the third day following deposit in United
States mail: to the Holder, at the Holder’s address of record in the Company’s
warrant register; and if addressed to INCA, at INCA New York Design Corp., 53
West 36th Street, Suite 906, New York, NY 10018, or such other address as INCA
may designate in writing.
 
13. No Rights as Shareholder. The Holder shall have no rights as a shareholder
of INCA with respect to the shares issuable upon exercise of the Warrants until
the receipt by INCA of all of the Exercise Documents.



 
INCA DESIGNS, INC.
         
By:
/s/ Donald R. Mastropietro


--------------------------------------------------------------------------------

 
  
 
Donald R. Mastropietro, President 

 
- 8 -

--------------------------------------------------------------------------------


 
EXHIBIT “A”
NOTICE OF EXERCISE
(To be signed only upon exercise of the Warrants)
 
To: INCA Designs, Inc.
 
The undersigned hereby elects to purchase shares of Common Stock (the “Warrant
Shares”) of INCA Designs, Inc. (“INCA”), pursuant to the terms of the enclosed
warrant certificate (the “Certificate”). The undersigned tenders herewith
payment of the exercise price pursuant to the terms of the Certificate.
 
The undersigned hereby represents and warrants to, and agrees with, INCA as
follows:
 
1. Holder is acquiring the Warrant Shares for its own account, for investment
purposes only.
 
2. Holder understands that an investment in the Warrant Shares involves a high
degree of risk, and Holder has the financial ability to bear the economic risk
of this investment in the Warrant Shares, including a complete loss of such
investment. Holder has adequate means for providing for its current financial
needs and has no need for liquidity with respect to this investment.
 
3. Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
Warrant Shares and in protecting its own interest in connection with this
transaction.
 
4. Holder understands that the Warrant Shares have not been registered under the
Securities Act or under any state securities laws. Holder is familiar with the
provisions of the Securities Act and Rule 144 thereunder and understands that
the restrictions on transfer on the Warrant Shares may result in Holder being
required to hold the Warrant Shares for an indefinite period of time.
 
5. Holder agrees not to sell, transfer, assign, gift, create a security interest
in, or otherwise dispose of, with or without consideration (collectively,
“Transfer”) any of the Warrant Shares except pursuant to an effective
registration statement under the Securities Act or an exemption from
registration. As a further condition to any such Transfer, except in the event
that such Transfer is made pursuant to an effective registration statement under
the Securities Act, if in the reasonable opinion of counsel to INCA any Transfer
of the Warrant Shares by the contemplated transferee thereof would not be exempt
from the registration and prospectus delivery requirements of the Securities
Act, INCA may require the contemplated transferee to furnish INCA with an
investment letter setting forth such information and agreements as may be
reasonably requested by INCA to ensure compliance by such transferee with the
Securities Act.
 
Each certificate evidencing the Warrant Shares will bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS
AND MAY NOT BE EXERCISED, SOLD, PLEDGED OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE ACT OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
 

--------------------------------------------------------------------------------


 
6. Immediately following this exercise of Warrants, if as of the date of
exercise INCA has a class of securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended, the undersigned will not
beneficially own 4.99% or more of the then outstanding Common Stock of INCA
(based on the number of shares outstanding set forth in the most recent periodic
report filed by INCA with the Securities and Exchange Commission and any
additional shares which have been issued since that date of which Holder is
aware have been issued).
 
 
Number of Warrants Exercised: _________________
 
Dated: ___________________________
 
______________________________________________________
 
- 2 -

--------------------------------------------------------------------------------

